NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-5, 9 and 15-18 have been amended, and new claims 19-20 have been added as requested in the amendment filed June 10, 2022. Following the amendment, claims 1-20 are pending in the present application.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 06/10/2022 has been considered and the references therein are of record.

Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant’s amendments to the specification and claims to include sequence identification numbers (SEQ ID NOs) have been entered and the objections to the specification and claims are therefore overcome.

Conclusion
	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the claims and persuasive arguments have overcome the rejections of record. Specifically, the clarifying amendments to claims 1-2, 4, 15-18 have overcome the issue of indefiniteness under 35 U.S.C. 112(b) for claims 1-2, 4, 6-8 and 14-18.
Applicant’s arguments regarding the non-statutory double patenting rejection over the claims of co-pending U.S. Application No. 16/757,621 in view of Lu (Curr Opin Immunol. 2009, 21(3), 346-351) are also persuasive. In particular, applicant’s arguments with respect to the Lu reference, which teaches that the order of prime-boost vaccination is not critical in some cases, and is critical in other cases, suggests the unpredictable nature of the claimed subject matter. Also, Lu’s teachings are with respect to DNA or viral vector vaccines, whereas the instant claims are directed to heterologous prime-boost vaccines involving protein-protein combinations, thus adding more unpredictably to the finding of obvious for claimed invention. Further, applicant states that “the general conditions for the heterologous combination of the liposome as a priming composition and the tau conjugate as a boosting composition are not taught by the prior art”, and therefore optimization of this unpredictable method would not have been obvious.  The rejection is therefore withdrawn.
The prior art therefore does not teach or readily suggest, with a reasonable expectation of success, the vaccination method presently claimed which comprises a heterologous prime-boost regimen comprising a priming composition comprising a tau phosphopeptide liposome and a booding composition comprising tau phosphopeptide conjugated to an immunogenic carrier via specific linkers claimed by structure (formulas (I) and (II)).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649